     Case: 1:17-md-02804-DAP Doc #: 1075 Filed: 11/02/18 1 of 2. PageID #: 26893



                                          Nos. 18-3839/3860                         FILED
                                                                               Nov 01, 2018
                           UNITED STATES COURT OF APPEALS                 DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


                  In re: NATIONAL PRESCRIPTION OPIATE LITIGATION


HD MEDIA COMPANY, LLC (18-3839);                      )
WASHINGTON POST COMPANY, LLC                          )
(18-3860),                                            )
                                                      )
        Intervenors – Appellant,                      )
                                                      )
v.                                                    )             ORDER
                                                      )
UNITED STATES DEPARTMENT OF                           )
JUSTICE; DRUG ENFORCEMENT                             )
ADMINISTRATION,                                       )
                                                      )
        Interested Parties – Appellees,               )
                                                      )
DISTRIBUTOR DEFENDANTS;                               )
MANUFACTURING DEFENDANTS; CHAIN                       )
PHARMACY DEFENDANTS,                                  )
                                                      )
        Defendants – Appellees.                       )




        The United States Department of Justice and Drug Enforcement Agency move to

consolidate these appeals and to permit them to file a single appellee brief that does not exceed

18,000 words. The appellants have not responded.

        The appeals being from the same order the motion to consolidate is GRANTED. After

the appellants have filed briefs in their respective cases, the appeals will be consolidated for

filing of the appellee briefs, allowing any appellee to file a single consolidated brief in both
  Case: 1:17-md-02804-DAP Doc #: 1075 Filed: 11/02/18 2 of 2. PageID #: 26894

                                             -2-

appeals. The United States appellees are granted leave to file an oversized brief that does not

exceed 18,000 words.



                                           ENTERED PURSUANT TO RULE 45(a)
                                           RULES OF THE SIXTH CIRCUIT



                                           __________________________________
                                           Deborah S. Hunt, Clerk
